EXHIBIT 10.62

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”) is entered into
as of April 14, 2004 (the “Execution Date”) by and between Critical Path, Inc.,
a California corporation (the “Company”), and William McGlashan (“Executive”)
(together “the Parties”). This Agreement is effective only if it has been
executed by the Parties and the revocation period has expired (without
revocation of this Agreement) as set forth in Sections 18(c) and (d) below (the
“Effective Date”).

 

WHEREAS, Executive was employed by the Company as Chairman and Chief Executive
Officer pursuant to the terms of an agreement dated August 1, 2001 as amended
and restated on January 7, 2002 and as further amended on September 1, 2003 (the
“Employment Agreement”);

 

WHEREAS, the Parties have mutually agreed (i) to terminate their employment
relationship as of the Effective Date, and (ii) that they will release each
other from any and all claims; and

 

WHEREAS, the Parties have mutually agreed to treat the termination of employment
as eligible for payment of certain of the separation benefits provided under the
Employment Agreement with the following additional provisions (as set forth
below in this Agreement): (i) Executive will forfeit his eligibility to receive
a $1,500,000 loan from the Company in connection with the purchase of a personal
residence, (ii) Executive will continue to serve as a nonemployee Chairman of
the Board of Directors receiving annual compensation of $80,000 while serving in
an active role, (iii) subject to Executive’s compliance with his additional
post-termination obligations and continued service as Chairman or as an elected
director, the Change of Control Severance Agreement dated May 29, 2003 between
the Parties is amended to provide that its applicability shall be extended by an
additional six months and that any payout to Executive shall first be reduced by
$405,000 before payment to Executive, (iv) Executive’s outstanding stock options
shall cease vesting but shall remain exercisable for three years from the
Effective Date, and (v) Executive’s outstanding stock loan shall be retired and
the Loan Agreement, dated May 20, 2002, between the Parties shall be terminated.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

 

1. Termination of Employment. Executive and the Company acknowledge and agree
that Executive’s employment with the Company shall terminate by mutual agreement
effective as of the

 



--------------------------------------------------------------------------------

close of business on the Effective Date and that pursuant to that agreement
Executive will voluntarily resign as an employee of the Company (both Parties
acknowledge that Executive had previously resigned as CEO and President of the
Company and its subsidiaries as of March 29, 2004). For purposes of Executive’s
Employment Agreement, such termination and resignation shall be deemed to be a
termination of employment by the Company without Cause except as modified
herein. Executive and the Company further acknowledge and agree that Executive
shall continue as the Company’s Chairman of the Board of Directors. Executive
shall receive six thousand six hundred sixty six and 66/100 dollars ($6,666.66)
per month paid in arrears for so long as he serves as active Chairman working at
least thirty-two (32) hours per month on strategic matters, including without
limitation working with customers and partners, provided that the Chief
Financial Officer may decrease the payment in any month to be commensurate with
his contribution for that month.

 

2. Separation Benefits. In consideration for the release of claims set forth
below and other obligations under this Agreement and in full satisfaction of its
obligations to Executive under the terms of the Employment Agreement, and
provided this Agreement is signed by Executive and not revoked under Section 18
herein, and further provided that Executive remains in full compliance with all
of his obligations to the Company under this Agreement, the Company agrees to
provide the separation benefits specified in Section 3 below to Executive.
Benefits previously provided to Executive shall not be subject to forfeiture
under this Section, but benefits that have not yet been provided (such as, for
example, Executive’s ability to exercise his stock options in the future and
change of control benefits) and the Company’s obligations under this Agreement
will be subject to cancellation upon written notice to Executive of a material
breach of Executive’s obligations or covenants followed by Executive’s failure
to cure such breach within 10 days of notice. Upon written notice of such a
breach, all separation benefits (and the Company’s obligations) shall be
suspended pending the Company’s determination of whether Executive has cured the
breach to the Company’s satisfaction within the 10 day time period. Except as
set forth in Section 3(b), Executive acknowledges that as of the Effective Date,
Executive shall have no right, title or interest in or to any other shares of
the Company’s capital stock or any other payments or benefits under any other
agreement (oral or written) or plan with the Company.

 

-2-



--------------------------------------------------------------------------------

3. Payments and Benefits.

 

(a) Consideration. As of the Effective Date, and in consideration of the release
of Executive’s claims against the Company, the Company will pay to Executive a
one time cash lump sum payment of $405,000. The entire amount of such payment
after applicable tax withholdings shall be withheld in connection with the loan
forgiveness described in Section 3(c). For this purpose, it is assumed that the
employment, state and federal tax withholding on such amounts are at a combined
marginal tax rate of 41.5%.

 

(b) Stock Options. As of the Effective Date, all of the Executive’s Company
stock options (other than the stock used to secure the Promissory Note described
below in Section 3(c)) will accelerate vest by one year and all of his stock
options and stock used to secure the Promissory Note will cease to further vest
on the Effective Date and any unvested stock options shall be forfeited to the
Company. Executive’s right to exercise all of his Company stock options that are
vested on the Effective Date shall continue until the third anniversary of the
Effective Date. Executive shall not be eligible for a loan from the Company to
exercise any of his stock options notwithstanding anything to the contrary in
his Employment Agreement and/or stock option agreements.

 

(c) Promissory Note. On the Effective Date, the Executive forfeits his
eligibility to receive a $1,500,000 housing loan and the Loan Agreement, dated
May 20, 2002, between the Parties will thereby be terminated without further
consideration. The Executive shall also surrender to the Company all of the
shares that secure his obligation to repay the Company $1,740,000 plus interest
(the “Promissory Note”), and the value of such shares shall be used to repay the
Promissory Note. The vested shares shall be valued at their Fair Market Value
(as such term is defined by the Company’s Amended and Restated 1998 Stock Plan)
on the Effective Date and the unvested shares shall be valued at their original
cost, and any remaining balance shall be forgiven by the Company and the
Promissory Note will be cancelled and the original returned to the Executive.

 

-3-



--------------------------------------------------------------------------------

(d) Change of Control. Section 4(a) of Executive’s Change of Control Severance
Agreement is amended to read as follows:

 

“Until the earliest to occur of the following (i) Executive resigns as Chairman,
(ii) Executive is not reelected as a director or is removed from being a
director by the Company, (iii) Executive’s death, (iv) Executive breaches his
Separation Agreement, dated April 14, 2004, with the Company (the “Separation
Agreement”), or (v) nine (9) months after the Effective Date of the Separation
Agreement, if a Change of Control occurs before such earliest point in time and
Executive then signs and does not revoke a standard release of all claims with
the Company in a form acceptable to the Company, the Executive shall be eligible
to receive the severance benefits specified below in Sections 4(a)(i) through
(iv) (provided, however, that any cash payment made pursuant to Section 4(a)
shall first be reduced by $405,000 and Executive shall not otherwise be entitled
to any benefits under this Agreement notwithstanding any conflicting provision
in the Agreement). The payments under Sections 4(a)(i) and (ii) shall be made
within thirty (30) days after the Change of Control.”

 

In addition, the phrase “within three (3) months” in Section 4(b) of Executive’s
Change of Control Severance Agreement shall be replaced with the phrase “within
nine (9) months”.

 

(e) Taxes. Any tax obligations of Executive and tax liability therefore,
including any penalties and interest based upon such tax obligation, that arise
from the benefits and payments made to him under this Section 3 (or pursuant to
Executive’s Change of Control Severance Agreement or stock option agreements)
shall be Executive’s responsibility and liability. The Company will report each
payment provided for in this Section 3 on form W-2 for the tax year in which the
payment is made. All payments or benefits made to Executive shall be subject to
applicable tax withholding laws and regulations. Executive shall be required to
fully satisfy any such withholding as a condition of receipt of any payments or
benefits.

 

-4-



--------------------------------------------------------------------------------

4. Confidential Information. In addition to applicable law, Executive agrees to
continue to be bound by and comply with the Proprietary Information and
Inventions Agreement and the Mutual Agreement of Confidentiality that were
executed by and between Executive and the Company and these confidentiality
obligations shall survive the termination of this Agreement.

 

5. Conflicting Obligations. Executive certifies that Executive has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Executive from complying
with the provisions hereof, and further certifies that Executive will not enter
into any such conflicting agreement.

 

6. Non-Disparagement. Each party agrees not to make any unfavorable or
disparaging written or oral remarks about the other to third parties. However,
Executive acknowledges and agrees that the Company’s non-disparagement
obligation pursuant to this Agreement shall extend solely to the actions of the
Company’s current or future directors and officers and the Company employees
directly responsible for the Company’s public relations and press releases
during the period of their service to the Company. The Company agrees that its
officers and directors will not direct Company employees to make disparaging
remarks about Executive. For purposes of this Agreement, “Officers” are those
persons meeting the definition provided under Rule 16a-1(f) of the Securities
Exchange Act of 1934 as amended.

 

7. Arbitration and Equitable Relief.

 

(a) Disputes. Except as provided in Section 7(c) below, the Company and the
Executive agree that any dispute or controversy arising under or in conjunction
with this Agreement will be settled exclusively by arbitration in San Francisco,
California. Any claim for arbitration shall be filed in writing with the
arbitrator selected by both Parties within 3 business days after either party
has notified the other in writing that it desires a dispute between them to be
settled by arbitration. In the event the Parties cannot agree on such arbitrator
within such three-day period, each party will select an arbitrator and inform
the other party in writing of such arbitrator’s name and address within two
business days after the end of such three-day period and the two arbitrators so
selected will as soon thereafter as possible select a third arbitrator;
provided, however, that in the event of a failure by either party to select an
arbitrator and notify the other party of such selection

 

-5-



--------------------------------------------------------------------------------

within the time period provided above, the arbitrator selected by the other
party will be the sole arbitrator of the dispute. The arbitration hearing will
be held within seven days (or as soon thereafter as possible) after the
selection of the arbitrator. Hearing procedures which will expedite the hearing
may be ordered at the arbitrator’s discretion and the arbitrator may close the
hearing in his or her discretion after determining that he/she has heard
sufficient evidence. The decision of the arbitrator will be issued as
expeditiously as possible and in no event later than five business days after
the hearing and the decision will be binding upon the parties and judgment in
accordance with that decision may be entered in any court having jurisdiction
therefor. Punitive damages will not be awarded.

 

(b) Consent to Personal Jurisdiction. The arbitrator(s) will apply California
law to the merits of any dispute or claim, without deference to conflicts of law
rules. Executive hereby consents to the personal jurisdiction of the state and
federal courts located in California for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.

 

(c) Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.

 

(d) Acknowledgment. EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS
PROVIDED IN SECTION 7(c), AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

-6-



--------------------------------------------------------------------------------

8. Governing Law. This Agreement will be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

 

9. Attorney’s Fees. In any action brought by one of the parties to enforce or
interpret the provisions of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees, in addition to any other relief to which
that party may be entitled under this Agreement.

 

10. Assignment. This Agreement and all rights under this Agreement will be
binding upon and inure to the benefit of and be enforceable by the Parties
hereto and their respective owners, agents, officers, shareholders, employees,
directors, attorneys, subsidiaries, parents, affiliates, successors, personal or
legal representatives, executors, administrators, heirs, distributes, devisees,
legatees, and assigns. This Agreement is personal in nature, and neither of the
Parties to this Agreement will, without the written consent of the other, assign
or transfer this Agreement or any right or obligation under this Agreement to
any other person or entity; except that the rights and obligations of the
Company under this Agreement may be assigned (without the consent of the
Executive) to an entity which becomes the successor to the Company as the result
of a merger or other corporate reorganization or sale of substantially all the
assets to a successor which continues the business of the Company or any other
subsidiary of the Company, provided, that such assignment will not relieve the
Company of its obligations hereunder.

 

11. Notices. For purposes of this Agreement, notices and other communications
provided for in this Agreement will be in writing and will be delivered
personally or sent by United States certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

   William McGlashan

If to the Company:

   Critical Path, Inc.      350 The Embarcadero      San Francisco, CA
94105-1204      Attn: Board of Directors

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this Section 11. Such notices or other

 

-7-



--------------------------------------------------------------------------------

communications will be effective upon delivery or, if earlier, three days after
they have been mailed as provided above.

 

12. Integration. This Agreement, the Executive’s stock option agreements with
the Company (as amended by this Agreement), the Change of Control Severance
Agreement with the Company (as amended by this Agreement), the Proprietary
Information and Inventions Agreement and the Mutual Agreement of Confidentiality
represent the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior agreements whether written or
oral. Except as amended herein, the provisions contained in the Executive’s
stock option agreements and Change of Control Severance Agreement remain in
effect.

 

13. Modification. This Agreement may only be amended in a writing signed by
Executive and the Chief Executive Officer of the Company. No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in writing and signed by the party against whom enforcement of the change
or modification is sought. Failure or delay on the part of either party hereto
to enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party will not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.

 

14. Right to Advice of Counsel. Executive acknowledges that he has had the
opportunity to fully review this Agreement and, if he so chooses, to consult
with counsel, and is fully aware of his rights and obligations under this
Agreement.

 

15. Release of Executive. In exchange for Executive’s promises set forth herein,
all of which are good and valuable consideration, the Company agrees to and does
hereby release and forever discharge Executive from any rights, claims, actions
and demands it has against Executive under, as a result of, or arising out of
Executive’s prior employment as an employee, from any and all other rights,
claims, actions, demands, causes of action, obligations, attorneys’ fees, costs,
damages, and liabilities of whatever kind or nature, in law or in equity that
the Company may have as of the Execution Date (whether or not known) including
but not limited to any claims it may have under any other federal, state or
local Constitution, Statute, Ordinance and/or Regulation and/or

 

-8-



--------------------------------------------------------------------------------

those arising under common law including but not limited to tort, express and/or
implied contract and/or implied contract, arising out of or, in any way, related
to Executive’s employment or service as a director with the Company.

 

16. Civil Code Section 1542. The Parties represent that they are not aware of
any claim by either of them other than the claims that are released by this
Agreement. The Parties also represent that they do not presently intend to bring
any claims on their own behalf or on behalf of any other person or entity
against any other person or entity referred to herein. Executive and the Company
acknowledge that they are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Executive and the Company, being aware of said Code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

17. Executive’s Covenants.

 

(a) Confidentiality of this Agreement. Executive agrees to use his reasonable
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Executive
hereto agrees to take every reasonable precaution to prevent disclosure of any
Separation Information to third parties, except for disclosures required by law
or necessary to effectuate the terms of this Agreement.

 

(b) Cooperation. Executive shall fully cooperate in the defense of any action
brought by any third party against the Company that relates in any way to
Executive’s acts or omissions while employed by the Company or in the defense of
any action brought by any third party relating to litigation pending against the
Company as of the Effective Date.

 

-9-



--------------------------------------------------------------------------------

(c) Company Resources. As of the Effective Date, Executive will no longer
represent that he is an employee of the Company. As soon as practicable
following execution of this Agreement, Executive will return all Company
property to the Company except for those items necessary to his continuing
service as a director.

 

(d) Non-Solicitation. For as long as Executive is a director of the Company, but
in any event for not less than one (1) year following the Execution Date,
Executive agrees that he shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees or consultants to
terminate their relationship with the Company, or attempt to solicit, induce,
recruit, encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
himself or for any other person or entity. Further, Executive shall not attempt
to negatively influence any of the Company’s clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company. For as long as Executive is a director of the Company, Executive
further agrees that he shall not (i) engage, directly or indirectly, in any
other business activity that is competitive with, or that places him in a
competing position to that of the Company or any Affiliated Company (provided
that Executive may own less than two percent (2%) of the outstanding securities
of any publicly traded corporation), or (ii) hire, solicit, or attempt to hire
on behalf of himself or any other party any employee or exclusive consultant of
the Company. For purposes of this Agreement, an Affiliated Company is any other
corporation or entity that directly or indirectly controls, is controlled by, or
is under common control with the Company.

 

(e) No Further Employment. Executive understands and agrees that he is not
entitled to any further or future employment with the Company or further or
future compensation and/or payments of any kind from the Company other than
those specifically provided for under this Agreement. Executive warrants and
represents that he shall not hereafter reapply for or otherwise seek any
position of employment with the Company and he shall not institute or
participate in any

 

-10-



--------------------------------------------------------------------------------

claim, action, lawsuit or proceeding against the Company for any failure to
employ or re-employ him after the Effective Date.

 

18. Executive’s Release of Claims. In exchange for the Company’s promises set
forth herein, all of which are good and valuable consideration, Executive hereby
releases and forever discharges the Company, its agents, employees,
shareholders, directors, officers, affiliates and successors of and from any and
all rights, claims, actions, demands, causes of action, obligations, attorneys’
fees, costs, damages, and liabilities of whatever kind or nature, in law or in
equity, that Executive may have (whether known or not known) (except for his
claims to indemnification to the extent permitted under the Company’s bylaws or
pre-existing indemnification agreements or as permitted by California law or as
may be available to Executive under the Company’s directors’ and officers’
liability insurance coverage) and except as provided in this Agreement and the
Executive’s stock option agreements and Change of Control Severance Agreement
(collectively, “Claims”), accruing to him as of the Execution Date, that he has
ever had, including but not limited to Claims based on and/or arising under
Title VII of the Civil Rights Act of 1964, as amended, The Americans with
Disabilities Act, The Family Medical Leave Act, The Equal Pay Act, The Employee
Retirement Income Security Act, The Fair Labor Standards Act, and/or the
California Fair Employment and Housing Act; The California Constitution, The
California Government Code, The California Labor Code, The Industrial Welfare
Commission’s Orders, The Securities Act of 1933, The Securities Exchange Act of
1934 and any and all other Claims he may have under any other federal, state or
local Constitution, Statute, Ordinance and/or Regulation; and all other Claims
arising under common law including but not limited to tort, express and/or
implied contract and/or quasi-contract, arising out of or, in any way, related
to Executive’s previous relationship with the Company as an employee or
director. Furthermore, Executive acknowledges that he is waiving and releasing
any rights he may have under the Older Workers Benefit Protection Act, Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, and that this
waiver and release is knowing and voluntary. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that he has been advised by this writing that:

 

  (a) he should consult with an attorney prior to executing this Agreement;

 

-11-



--------------------------------------------------------------------------------

  (b) he has at least twenty-one (21) days within which to consider this
Agreement;

 

  (c) he has up to seven (7) days following the execution of this Agreement by
the parties to revoke the Agreement; and

 

  (d) this Agreement shall not be effective until the revocation period in
Section 18(c) has expired without revocation of this Agreement.

 

The Company and Executive agree that the release set forth in this Section 18
shall be and remain in effect in all respects as a complete general release as
to the matters released.

 

19. Labor Code Section 206.5. Executive agrees that the Company has paid to
Executive his salary and vacation accrued as of the Effective Date and that
these payments represent all such monies due to Executive through the Effective
Date. In light of the payment by the Company of all wages due, or to become due
to Executive, California Labor Code Section 206.5 is not applicable to the
Parties hereto. That section provides in pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

20. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, and which together will be a single instrument.

 

22. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this

 

-12-



--------------------------------------------------------------------------------

Agreement. Neither Party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.

 

23. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

24. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

  (a) They have read this Agreement;

 

  (b) They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

  (c) They understand the terms and consequences of this Agreement and of the
releases it contains;

 

  (d) They are fully aware of the legal and binding effect of this Agreement.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

WILLIAM MCGLASHAN, EXECUTIVE           CRITICAL PATH, INC. By:  

/s/ WILLIAM McGLASHAN, JR.

      By:  

/s/ MICHAEL J. ZUKERMAN

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

               

Name: MICHAEL J. ZUKERMAN

AGREED          

Title: SVP & GENERAL COUNSEL

Name:

 

/s/ MARIE McGLASHAN

   

--------------------------------------------------------------------------------

    MARIE MCGLASHAN

 

-14-